Per Curiam:
There is no trace of error in these cases. We have searched the evidence in vain to discover proof that the note in controversy was not indorsed in regular form before it was due, and for a valuable consideration, to the plaintiff, Robert T. Car-others. That his brother, from whom he received it, afterwards used it as collateral security for a debt of his own is of no consequence, for on the day it was due it was surrendered to the plaintiff, by the pledgee, and was regularly protested. Under these circumstances it is hardly necessary to say that the defense utterly failed, and that the court rightly directed the jury to return a verdict against the defendants.
Judgments affirmed,